DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Information Disclosure Statement

2.	The information disclosure statements filed on 12/31/2021 and 03/08/2022 have been considered and placed in the application file.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Independent claim 1 is indefinite because it is unclear whether limitation “a combination signal” in line 12 is the same “a combination signal” as recited in line 7.  If it is, the examiner suggests that applicant can amend “a combination signal” in line 12 to read “the combination signal” to overcome this problem. 

	Claims 2-7 depend from claim 1, and are also rejected for the same reasons.

	Independent claim 8 is indefinite because it is unclear whether limitation “a combination signal” in line 14 is the same “a combination signal” as recited in line 9.  If it is, the examiner suggests that applicant can amend “a combination signal” in line 14 to read “the combination signal” to overcome this problem. 

	Claims 9-14 depend from claim 8, and are also rejected for the same reasons.

	Independent claim 15 is indefinite because it is unclear whether limitation “a combination signal” in line 13 is the same “a combination signal” as recited in line 8.  If it is, the examiner suggests that applicant can amend “a combination signal” in line 13 to read “the combination signal” to overcome this problem. 

	Claims 16-20 depend from claim 15, and are also rejected for the same reasons.

                                                Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created 5doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11146219 (hereafter the “‘219 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the current Application (17/499782) are broader in scope to claims 1-11 of U.S. Patent No. 11146219, granted to Faulstich with obvious wording variations of method, apparatus, and non-transitory computer readable storage medium claims.

	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art. 

	Regarding claim 1, Claim 1 of the instant application is broader or an otherwise obvious variant of Claim 1 of the ‘219 patent by moving limitations:
	 “value” in “value of the auxiliary attenuation signal” to dependent Claim 3; 
	“exceeds” in “exceeds the threshold power level” to dependent Claim 2;
	“value” in “value of a low pass filter” to dependent Claim 4.  See Claim 1 of the ‘219 patent and Claims 2-4 of the instant application.
 
	Regarding claim 2, see Claim 1 of the ‘219 patent.
 
	Regarding claim 3, see Claim 1 of the ‘219 patent.
 
	Regarding claim 4, see Claim 1 of the ‘219 patent.
 
	Regarding claim 5, see Claim 2 of the ‘219 patent.
 
	Regarding claim 6, see Claim 3 of the ‘219 patent.
 
	Regarding claim 7, see Claim 4 of the ‘219 patent.
 
	Regarding claim 8, Claim 8 of the instant application is broader or an otherwise obvious variant of Claim 5 of the ‘219 patent by moving limitations:
	 “value” in “value of the auxiliary attenuation signal” to dependent Claim 10; 
	“exceeds” in “exceeds the threshold power level” to dependent Claim 9;
	“value” in “value of a low pass filter” to dependent Claim 11.  See Claim 5 of the ‘219 patent and Claims 9-11 of the instant application.
 
	Regarding claim 9, see Claim 5 of the ‘219 patent.
 
	Regarding claim 10, see Claim 5 of the ‘219 patent.
 
	Regarding claim 11, see Claim 5 of the ‘219 patent.
 
	Regarding claim 12, see Claim 6 of the ‘219 patent.
 
	Regarding claim 13, see Claim 7 of the ‘219 patent.
 
	Regarding claim 14, see Claim 8 of the ‘219 patent.
 
	Regarding claim 15, Claim 15 of the instant application is broader or an otherwise obvious variant of Claim 9 of the ‘219 patent by moving limitations:
	 “value” in “value of the auxiliary attenuation signal” to dependent Claim 17; 
	“exceeds” in “exceeds the threshold power level” to dependent Claim 16;
	“value” in “value of a low pass filter” to dependent Claim 18.  See Claim 9 of the ‘219 patent and Claims 16-18 of the instant application.
 
	Regarding claim 16, see Claim 9 of the ‘219 patent.
 
	Regarding claim 17, see Claim 9 of the ‘219 patent.
 
	Regarding claim 18, see Claim 9 of the ‘219 patent.
 
	Regarding claim 19, see Claim 10 of the ‘219 patent.
 
	Regarding claim 20, see Claim 11 of the ‘219 patent.
 
Below is a chart showing the differences (in bold) and similarities between Claims 1-20 of instant application and Claims 1-11 of US Patent 11146219.

17/499782
11146219
1. A method comprising: 
receiving an audio signal at a feedback compressor circuit; 
receiving an auxiliary attenuation signal from an auxiliary attenuation source; determining a threshold power level based on the auxiliary attenuation signal; 




combining the audio signal with the auxiliary attenuation signal from the auxiliary attenuation source and a compressed attenuation signal from the feedback compressor circuit to create a combination signal; 
dynamically adjusting a low pass filter (LPF) based on a change to the threshold power level; 
filtering the audio output signal via the low pass filter (LPF); 
combining the filtered audio output signal with the auxiliary attenuation signal and the compressed attenuation signal to create a combination signal; and 
combining the combination signal with the audio signal to create an audio output signal of the feedback compressor circuit.

2. The method of claim 1, comprising: determining an output power level of the audio signal exceeds the threshold power level.

3. The method of claim 1, wherein determining the threshold power level is based on a value of the auxiliary attenuation signal.

4. The method of claim 1, wherein dynamically adjusting a value of the LPF is based on the change to the threshold power level.

5. The method of claim 1, comprising: performing a logarithmic conversion to the filtered audio signal prior to combining the filtered audio signal with the auxiliary attenuation signal.

6. The method of claim 1, comprising: performing an antilogarithmic conversion to the combination signal prior to combining the combination signal with the audio signal.

7. The method of claim 1, wherein the auxiliary attenuation signal comprises a composite of attenuation signals received from a plurality of sensors configured to generate one or more of an excessive heat signal, an excessive output current signal and a power supply voltage sag signal.

8. An apparatus comprising: 
a receiver configured to 
receive an audio signal at a feedback compressor circuit; 
receive an auxiliary attenuation signal from an auxiliary attenuation source; and 
a processor configured to determine a threshold power level based on the auxiliary attenuation signal; 



combine the audio signal with the auxiliary attenuation signal from the auxiliary attenuation source and a compressed attenuation signal from the feedback compressor circuit to create a combination signal; 
dynamically adjust a low pass filter (LPF) based on a change to the threshold power level; 
filter the audio output signal via the low pass filter (LPF); 
combine the filtered audio output signal with the auxiliary attenuation signal and the compressed attenuation signal to create a combination signal; and combine the combination signal with 
the audio signal to create an audio output signal of the feedback compressor circuit.

9. The apparatus of claim 8, wherein the processor is further configured to determine an output power level of the audio signal exceeds the threshold power level.

10. The apparatus of claim 8, wherein the threshold power level is determined based on a value of the auxiliary attenuation signal.

11. The apparatus of claim 8, wherein a value of the LPF is dynamically adjusted based on the change to the threshold power level.

12. The apparatus of claim 8, wherein the processor is further configured to perform a logarithmic conversion to the filtered audio signal prior to combining the filtered audio signal with the auxiliary attenuation signal.

13. The apparatus of claim 12, wherein the processor is further configured to perform an antilogarithmic conversion to the combination signal prior to combining the combination signal with the audio signal.

14. The apparatus of claim 8, wherein the auxiliary attenuation signal comprises a composite of attenuation signals received from a plurality of sensors configured to generate one or more of an excessive heat signal, an excessive output current signal and a power supply voltage sag signal.

15. A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: 
receiving an audio signal at a feedback compressor circuit; 
receiving an auxiliary attenuation signal from an auxiliary attenuation source; determining a threshold power level based on the auxiliary attenuation signal; 



combining the audio signal with the auxiliary attenuation signal from the auxiliary attenuation source and a compressed attenuation signal from the feedback compressor circuit to create a combination signal; 
dynamically adjusting a low pass filter (LPF) based on a change to the threshold power level; 
filtering the audio output signal via the low pass filter (LPF); 
combining the filtered audio output signal with the auxiliary attenuation signal and the compressed attenuation signal to create a combination signal; and 
combining the combination signal with the audio signal to create an audio output signal of the feedback compressor circuit.

16. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: determining an output power level of the audio signal exceeds the threshold power level.

17. The non-transitory computer readable storage medium of claim 15, wherein the threshold power level is determined based on a value of the auxiliary attenuation signal.

18. The non-transitory computer readable storage medium of claim 15, wherein a value of the LPF is dynamically adjusted based on the change to the threshold power level.

19. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: performing a logarithmic conversion to the filtered audio signal prior to combining the filtered audio signal with the auxiliary attenuation signal.

20. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: performing an antilogarithmic conversion to the combination signal prior to combining the combination signal with the audio signal.
1. A method comprising: 
receiving an audio signal at a feedback compressor circuit; 
receiving an auxiliary attenuation signal from an auxiliary attenuation source; determining a threshold power level based on a value of the auxiliary attenuation signal; 
determining an output power level of the audio signal exceeds the threshold power level; 
combining the audio signal with the auxiliary attenuation signal from the auxiliary attenuation source and a compressed attenuation signal from the feedback compressor circuit to create a combination signal; 
dynamically adjusting a value of a low pass filter (LPF) based on a change to the threshold power level; filtering the audio output signal via the low pass filter (LPF); 
combining the filtered audio output signal with the auxiliary attenuation signal and the compressed attenuation signal to create the combination signal; and 
combining the combination signal with the audio signal to create an audio output signal.

















2. The method of claim 1, comprising: performing a logarithmic conversion to the filtered audio signal prior to combining the filtered audio signal with the auxiliary attenuation signal.

3. The method of claim 1, comprising: performing an antilogarithmic conversion to the combination signal prior to combining the combination signal with the audio signal.

4. The method of claim 1, wherein the auxiliary attenuation signal comprises a composite of attenuation signals received from a plurality of sensors configured to generate one or more of an excessive heat signal, an excessive output current signal and a power supply voltage sag signal.

5. An apparatus comprising: 
a receiver configured to 
receive an audio signal at a feedback compressor circuit; 
receive an auxiliary attenuation signal from an auxiliary attenuation source; and 
a processor configured to determine a threshold power level based on a value of the auxiliary attenuation signal; determine an output power level of the audio signal exceeds the threshold power level; 
combine the audio signal with the auxiliary attenuation signal from the auxiliary attenuation source and a compressed attenuation signal from the feedback compressor circuit to create a combination signal; 
dynamically adjust a value of a low pass filter (LPF) based on a change to the threshold power level; 
filter the audio output signal via the low pass filter (LPF); 
combine the filtered audio output signal with the auxiliary attenuation signal and the compressed attenuation signal to create the combination signal; and combine the combination signal with
the audio signal to create an audio output signal.


















6. The apparatus of claim 5, wherein the processor is further configured to perform a logarithmic conversion to the filtered audio signal prior to combining the filtered audio signal with the auxiliary attenuation signal.

7. The apparatus of claim 6, wherein the processor is further configured to perform an antilogarithmic conversion to the combination signal prior to combining the combination signal with the audio signal.

8. The apparatus of claim 5, wherein the auxiliary attenuation signal comprises a composite of attenuation signals received from a plurality of sensors configured to generate one or more of an excessive heat signal, an excessive output current signal and a power supply voltage sag signal.

9. A non-transitory computer readable storage medium configured to store
 instructions that when executed cause a processor to perform: 
receiving an audio signal at a feedback compressor circuit; 
receiving an auxiliary attenuation signal from an auxiliary attenuation source; determining a threshold power level based on a value of the auxiliary attenuation signal; 
determining an output power level of the audio signal exceeds the threshold power level; 
combining the audio signal with the auxiliary attenuation signal from the auxiliary attenuation source and a compressed attenuation signal from the feedback compressor circuit to create a combination signal; 
dynamically adjusting a value of a low pass filter (LPF) based on a change to the threshold power level; 
filtering the audio output signal via the low pass filter (LPF); combining the filtered audio output signal with the auxiliary attenuation signal and the compressed attenuation signal to create the combination signal; and 

combining the combination signal with the audio signal to create an audio output signal.





















10. The non-transitory computer readable storage medium of claim 9, wherein the processor is further configured to perform: performing a logarithmic conversion to the filtered audio signal prior to combining the filtered audio signal with the auxiliary attenuation signal.

11. The non-transitory computer readable storage medium of claim 9, wherein the processor is further configured to perform: performing an antilogarithmic conversion to the combination signal prior to combining the combination signal with the audio signal.



Allowable Subject Matter

6.	Claims 1-20 would be allowable if rewritten or amended to overcome the 112(b) rejections and if overcome the nonstatutory double patenting rejections set forth in this Office Action. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571). The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/
Examiner, Art Unit 2654

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654